Name: Commission Regulation (EC) NoÃ 2139/2004 of 8 December 2004 adapting and implementing Council Regulation (EEC) NoÃ 571/88 and amending Commission Decision 2000/115/EC with a view to the organisation of Community surveys on the structure of agricultural holdings in 2005 and 2007
 Type: Regulation
 Subject Matter: farming systems;  economic analysis;  agricultural structures and production;  regions and regional policy
 Date Published: nan

 16.12.2004 EN Official Journal of the European Union L 369/26 COMMISSION REGULATION (EC) No 2139/2004 of 8 December 2004 adapting and implementing Council Regulation (EEC) No 571/88 and amending Commission Decision 2000/115/EC with a view to the organisation of Community surveys on the structure of agricultural holdings in 2005 and 2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 571/88 of 29 February 1988 on the organisation of Community surveys on the structure of agricultural holdings (1), and in particular Article 8(1) and (4) thereof and point 5 of Annex II thereto, Whereas: (1) The accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and the Slovak Republic on 1 May 2004 makes it necessary to amend the list of characteristics set out in Annex I to Regulation (EEC) No 571/88. (2) The new political goal of achieving a sustainable common agricultural policy calls for more information, especially on rural development. (3) In accordance with Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (2), all Member States statistics transmitted to the Commission which are broken down by territorial units should use the NUTS classification. Consequently, for the purposes of surveys on the structure of agricultural holdings (hereinafter referred to as the farm structure surveys), the regions and districts should be defined in accordance with the NUTS classification. (4) Time limits for the communication of validated individual data from the farm structure surveys should be established by the Commission, taking into account the fact that the timetable for carrying out the survey work differs between Member States. (5) Both Regulation (EEC) No 571/88 itself and the decision laying down the definitions and explanations relating to that Regulation, namely Commission Decision 2000/115/EC (3), should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for Agricultural Statistics established by Council Decision 72/279/EEC (4), HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 571/88 is replaced by the text shown in Annex I to this Regulation. Article 2 Decision 2000/115/EC is amended as follows: 1. Annex I is amended as shown in Annex II to this Regulation; 2. Annex IV is deleted. Article 3 1. For the purposes of the farm structure surveys 2005 and 2007, the regions shall be the territorial units NUTS 2 as referred to in Regulation (EC) No 1059/2003. By way of derogation, for Germany the regions shall be the territorial units NUTS 1 as referred to in that Regulation. 2. For the purposes of the farm structure surveys 2005 and 2007, the districts shall be the territorial units NUTS 3 as referred to in Regulation (EC) No 1059/2003. By way of derogation, for Germany the districts are the territorial units NUTS 2 as referred to in that Regulation. 3. For the purposes of the farm structure surveys 2005 and 2007, the municipalities shall be the smaller administrative units as referred to in Annex III to Regulation (EC) No 1059/2003. Member States shall provide the municipality for each surveyed holding. Article 4 The Member States shall communicate validated individual data from the farm structure surveys 2005 and 2007 in accordance with the timetable set out in Annex III to this Regulation. Article 5 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2004. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 56, 2.3.1988, p. 1. Regulation as last amended by Regulation (EC) No 1435/2004 of the European Parliament and of the Council (OJ L 268, 16.8.2004, p. 1). (2) OJ L 154, 21.6.2003, p. 1. (3) OJ L 38, 12.2.2000, p. 1. Decision as last amended by the 2003 Act of Accession. (4) OJ L 179, 7.8.1972, p. 1. ANNEX ANNEX I LIST OF CHARACTERISTICS FOR 2005 AND 2007 (1) Explanatory notes:  The characteristics marked with the letters NE  in the Annex are deemed not to exist or to be close to zero in the respective Member States.  The characteristics marked with the letters NS  are deemed not to be significant in the respective Member States. BE CZ DK DE EE EL ES FR IE IT CY LV LT LU HU MT NL AT PL PT SI SK FI SE UK A. Geographical situation of the holding 1. Survey district code (a) Municipality or subsurvey district (2) code 2. Less-favoured area (2) yes/no NE (a) Mountain area (2) yes/no NE NE NE NE NE 3. Agricultural areas with environmental restrictions yes/no NE NE NE NE B. Legal personality and management of the holding (on the day of the survey) 1. Is the legal and economic responsibility of the holding assumed by: (a) a natural person who is a sole holder, where the holding is independent? yes/no (b) one or more natural persons who is/are a partner, where the holding is a group holding? (3) yes/no NS NS NS NS NS NS NS NS NS NS NS NE NS NS (c) a legal person? yes/no 2. If the answer to question B/1 (a) is yes , is the person (the holder) also the manager? yes/no (a) If the answer to question B/2 is no, is the manager a member of the holders family? yes/no (b) If the answer to question B/2(a) is yes, is the manager the spouse of the holder? yes/no NS NS 3. Agricultural training of the managers (only practical agricultural experience, basic agricultural training, full agricultural training) (4) code C. Type of tenure (in relation to the holder) and farming system Agricultural area utilised: 1. For owner farming ha/a 2. For tenant farming ha/a 3. For share farming or other modes ha/a NS NS NS NE NE NS 5. Farming system and practises: (a) The utilised agricultural area of the holding on which organic farming production methods are applied according to European Community rules ha/a NS NE (d) The utilised agricultural area of the holding that are under conversion to organic farming production methods ha/a NS NE (e) Is the holding applying organic production methods also to the animal production? totally, partly, not at all NS NE (f) Direct investment aids to the holding in the framework of common agricultural policy during the last five years: (i) Did the holding benefit directly from public aids within the framework of productive investments? (4) yes/no (ii) Did the holding benefit directly from public aids within the framework of rural development measures? (4) yes/no 6. Destination of the holdings production: (a) Does the household of the holder consume more than 50 % of the value of the final production of the holding? (4) yes/no NS NS NE NS NS NS NE NS NS NE (b) Do the direct sales to consumers account for more than 50 % of the total sales? (4) yes/no NS NS NS NS NS NS NS NS NS NS D. Arable land Cereals for the production of grain (including seed): 1. Common wheat and spelt ha/a NE 2. Durum wheat ha/a NE NS NE NE NE NE NE NE NE NE NE NS NE NE NS 3. Rye ha/a NS NS NE 4. Barley ha/a NE 5. Oats ha/a NE 6. Grain maize ha/a NE NE NE NS NE NE NE NE NS 7. Rice ha/a NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE 8. Other cereals for the production of grain ha/a NE 9. Protein crops for the production of grain (including seed and mixtures of cereals and pulses) ha/a NE of which: (e) peas, field beans and sweet lupines ha/a NE NS (f) lentils, chick peas and vetches ha/a NS NS NS NS NS NS NE NS NS NS NS NE NS (g) other protein crops harvested dry ha/a NS NS NS NS NS NS NS NE NS NS NS NS NS NE 10. Potatoes (including early potatoes and seed potatoes) ha/a 11. Sugar beet (excluding seeds) ha/a NE NE NE 12. Fodder roots and brassicas (excluding seeds) ha/a NE NS NS Industrial plants: 23. Tobacco ha/a NE NE NE NE NE NE NE NE NS NE NS NE NE NE 24. Hops ha/a NE NE NE NE NS NE NS NE NE NS NE NE 25. Cotton ha/a NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NS NE NE NE NE NE 26. Rape and turnip rape ha/a NE NE NE NS 27. Sunflower ha/a NS NS NE NE NS NE NE NE NE NS NE NS 28. Soya ha/a NE NE NE NE NE NE NE NE NE NE NE NS NS NE NE NS 29. Linseed (oil flax) ha/a NS NS NS NE NE NS NE NS NS NS 30. Other oil seed crops ha/a NS NS NE NS NE NE NE NS NS NS NS 31. Flax ha/a NS NE NS NE NS NS NE NS NS NS 32. Hemp ha/a NS NS NS NE NE NE NS NE NS NE NS NS NS NS NS 33. Other textile crops ha/a NE NE NE NE NE NE NS NE NE NE NE NS NE NE NS NE NS 34. Aromatic plants, medicinal and culinary plants ha/a NS NE NE NS NS NS 35. Industrial plants, not mentioned elsewhere ha/a NS NS NS NS NE NS NS NS Fresh vegetables, melons, strawberries: 14. Outdoor or under low (not accessible) protective cover ha/a of which: (a) open field ha/a NE NS (b) market gardening ha/a NE 15. Under glass or other (accessible) protective cover ha/a NS Flowers and ornamental plants (excluding nurseries): 16. Outdoor or under low (not accessible) protective cover ha/a NS NS 17. Under glass or other (accessible) protective cover ha/a 18. Forage plants: (a) temporary grass ha/a NE (b) other green fodder ha/a of which: (i) green maize (maize for silage) ha/a NE NS NS (iii) other forage plants ha/a NS 19. Arable land seeds and seedlings (excluding cereals, dried vegetables, potatoes and oil-seed plants) ha/a NS NE NE 20. Other arable land crops ha/a NS NS NE 21. Fallow land without any subsidies ha/a NE 22. Fallow land subject to set-aside incentive schemes with no economic use ha/a E. Kitchen gardens ha/a NS NS NS NS NS NS NS F. Permanent grassland and meadow ha/a NE 1. Pasture and meadow, excluding rough grazing ha/a NE 2. Rough grazing ha/a NE NE NE NE NE NE G. Permanent crops 1. Fruit and berry plantations ha/a (a) fresh fruit and berry species of temperate climate zones (5) ha/a (b) fruit and berry species of subtropical climate zones ha/a NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE (c) nuts ha/a NS NS NE NS NE NE NE NE NE NE NS NS NS NS NE NE NS 2. Citrus plantations ha/a NE NE NE NE NE NE NE NE NE NE NE NE NE NS NE NE NE NE 3. Olive plantations ha/a NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE (a) normally producing table olives ha/a NE NE NE NE NE NS NE NE NE NE NE NE NE NE NS NE NE NE NE (b) normally producing olives for oil production ha/a NE NE NE NE NE NS NE NE NE NE NE NE NE NE NE NE NE NE 4. Vineyards ha/a NS NE NE NE NE NE NS NS NE NE of which normally producing: (a) quality wine ha/a NS NE NE NE NE NE NE NS NE NE NE NE (b) other wines ha/a NS NE NE NS NE NE NE NE NE NS NE NS NE NE (c) table grapes ha/a NS NE NS NE NE NE NE NE NS NS NE NS NE NE NE (d) raisins ha/a NS NE NE NE NE NE NE NS NE NE NE NE NE NE NE NE NS NE NE NE NE NE 5. Nurseries ha/a 6. Other permanent crops ha/a NE NE NS NS NS NS NE NE NE NS NE NE NS 7. Permanent crops under glass ha/a NS NE NE NS NS NS NE NE NS NS NE NS NE NE NE NE NE H. Other land 1. Non-utilised agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system) ha/a 2. Wooded area ha/a NE 3. Other land (land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc.) ha/a I. Successive secondary cropping, mushrooms, irrigation and set-aside of arable land 1. Successive secondary crops (excluding market-garden crops and crops under glass) (6) ha/a NE NS NE NE NE NE NS NE NE NS 2. Mushrooms ha/a NS NS NE NS NS 3. Irrigated area (a) total irrigable area ha/a NS NS NS NS NS NE (b) cultivated area irrigated ha/a NS NS NS NS NS NE NS 4. Area subject to set-aside incentive schemes broken down by: ha/a (a) fallow land with no economic use (already recorded under D/22) ha/a (b) areas used for the production of agricultural raw material for non-food purposes (e.g. sugar beet, rape, non-forestry trees and bushes etc., including lentils, chick peas and vetches; already recorded under D and G) ha/a NE NE (c) areas converted into permanent pasture and meadow (already recorded under F/1 and F/2) (4) ha/a NS NE NE NE NE (d) former agricultural areas converted into wooded area or being prepared for afforestation (already recorded under H/2) (7) ha/a NS NE NS (e) other areas (already recorded under H/1 and H/3) (7) ha/a NS NE J. Livestock (on the reference day of the survey) 1. Equidae number of heads Bovine animals: 2. Bovine animals, under one year old, male and female number of heads 3. Male bovine animals, one but less than two years old number of heads 4. Female bovine animals, one but less than two years old number of heads 5. Male bovine animals, two years old and over number of heads 6. Heifers, two years old and over number of heads 7. Dairy cows number of heads 8. Other cows number of heads Sheep and goats: 9. Sheep (all ages) number of heads (a) sheep, breeding females number of heads (b) other sheep number of heads 10. Goats (all ages) number of heads NS NS NS (a) goats, breeding females number of heads NS NS NS (b) other goats number of heads NS NS NS Pigs 11. Piglets having a live weight of under 20 kg number of heads 12. Breeding sows weighing 50 kg and over number of heads 13. Other pigs number of heads Poultry: 14. Broilers number of heads 15. Laying hens number of heads 16. Other poultry number of heads of which: (a) turkeys number of heads NS (b) ducks number of heads NS NS NS (c) geese number of heads NS NS NS NE NS (d) other poultry, not mentioned elsewhere number of heads NS NS NS NS 17. Rabbits, breeding females number of heads NS NS NS NS NS NE NE NS 18. Bees number of heads NS NS NS NS NS NS NS NS NS 19. Livestock not mentioned elsewhere yes/no NS NS NS NS NS NE NS K. Tractors, cultivators, machinery and equipment 1. On day of survey, belonging exclusively to the holding 1. Four-wheel tractors, track-laying tractors, tool carriers by power rating (kW) (4) Number a) < 40 (8) Number b) 40 to < 60 (8) Number c) 60 to < 100 (8) Number NS d) 100 and more (8) Number NE 2. Cultivators, hoeing machines, rotary hoes and motor mowers (4) Number 3. Combine harvesters (4) Number 9. Other fully mechanised harvesters (4) Number NS 10. Irrigation equipment (4) yes/no NS NS NE NE (a) if yes, is the equipment mobile (4) yes/no NS NS NE NE (b) if yes, is the equipment fixed (4) yes/no NS NS NE NE NS 2. Machinery used in the last 12 months, used by several holdings (belonging to another holding, to a cooperative or owned jointly with other holdings) or belonging to a service supply agency 1. Four-wheel tractors, track-laying tractors, tool carriers by power rating (kW) (4) yes/no 2. Cultivators, hoeing machines, rotary hoes and motor mowers (4) yes/no 3. Combine harvesters (4) yes/no 9. Other fully mechanised harvesters (4) yes/no L. Farm labour force (in the 12 months preceding the day of the survey) Statistical information is collected for each person, working on the holding, belonging to the following farm labour force categories in a way allowing multiple crossing with each other and/or with any other survey characteristics. 1. Holders In this category are found:  natural persons:  sole holders of independent holdings (all persons who have answered yes to question B/1(a))  the partner on group holdings that has been identified as being the holder  legal persons The following information is recorded for each natural person mentioned above:  the gender  the age according to the following age classes: from school leaving age to < 25 years, 25 to 34, 35 to 44, 45 to 54, 55 to 64, 65 and over  the farm work on the holding (apart from housework) according to the classification: 0 %, > 0 to < 25 %, 25 to < 50 %, 50 to < 75 %, 75 to < 100 %, 100 % (full time) of annual time worked by a full-time farm worker. 1 (a) Managers In this category are found:  the managers on independent holdings, including spouses and other members of the holders families who are also manager; that is where the answer is yes to either B/2( a) or B/2( b)  the partners on group holdings who have been identified as managers  the managers on holdings where the holder is a legal person. (The managers who are at the same time sole holders or partners identified as being the holder of a group holding are recorded only once, that is, as a holder in category L/1). The following information is recorded for each person mentioned above:  the gender  the age according to the following age classes: from school leaving age to < 25 years, 25 to 34, 35 to 44, 45 to 54, 55 to 64, 65 and over  the farm work on the holding (apart from housework) according to the classification: > 0 to < 25 %, 25 to < 50 %, 50 to < 75 %, 75 to < 100 %, 100 % (full time) of annual time worked by a full-time farm worker. 2. Spouses of holders In this category are found the spouses of sole holders (the answer to question B/1 (a) is yes) who are not included in L/1, nor included in L/1(a) (they are not managers: the answer to question B/2(b) is no) The following information is recorded for each person mentioned above:  the gender  the age according to the following age classes: from school leaving age to < 25 years, 25 to 34, 35 to 44, 45 to 54, 55 to 64, 65 and over  the farm work on the holding (apart from housework) according to the classification: 0 %, > 0 to < 25 %, 25 to < 50 %, 50 to < 75 %, 75 to < 100 %, 100 % (full time) of annual time worked by a full-time farm worker. 3 (a) Other members of sole holders families carrying out farm work for the holding: male (excluding persons in categories L/1, L/1(a) and L/2) 3 (b) Other members of sole holders' families carrying out farm work for the holding: female (excluding persons in categories L/1, L/1(a) and L/2) The following information on the number of persons on the holding corresponding to the following classes is to be recorded for each person of the categories mentioned above:  the age according to the following age classes: from school leaving age to < 25 years, 25 to 34, 35 to 44, 45 to 54, 55 to 64, 65 and over (4)  The farm work on the holding (apart from housework) according to the classification: > 0 to < 2 5 %, 25 to < 50 %, 50 to < 75 %, 75 to < 100 %, 100 % (full time) of annual time worked by a full-time farm worker. 4 (a) Non-family labour regularly employed: male (excluding persons in categories L/1, L/1a, L/2 and L/3) 4 (b) Non-family labour regularly employed: female (excluding persons in categories L/1, L/1a, L/2 and L/3) The following information on the number of persons on the holding corresponding to the following classes is to be recorded for each of the categories mentioned above:  the age according to the following age classes: from school leaving age to < 25 years, 25 to 34, 35 to 44, 45 to 54, 55 to 64, 65 and over (4)  the farm work on the holding (apart from housework) according to the classification: > 0 to < 25 %, 25 to < 50 %, 50 to < 75 %, 75 to < 100 %, 100 % (full time) of annual time worked by a full-time farm worker 5. and 6 Non-family labour employed on a non regular basis: male and female Number of working days 7. Does the holder who is also the manager have any other gainful activities?  as his/her major occupation? yes/no  as a subsidiary occupation? yes/no 8. Does the sole holders spouse have any other gainful activity:  as his/her major occupation? yes/no  as a subsidiary occupation? yes/no 9. Does any other member of the sole holders family engaged in the farm work of the holding have any other gainful activity? If yes, how many have other gainful activities:  as his/her major occupation? number of persons  as a subsidiary occupation? number of persons 10. Total number of equivalent full-time working days of farm work during the 12 months preceding the day of the survey, not included under L/1 to L/6, undertaken on the holding by persons not employed directly by the holding (e.g. contractors employees) (9) number of days NE NS NS M. Rural development 1. Other gainful activities on the holding (other than agriculture), directly related to the holding (a) tourism, accommodation and other leisure activities yes/no NS NE (b) handicraft yes/no NS NE NS (c) processing of farm products yes/no (d) wood processing (e.g. sawing, etc.) yes/no NS NE NE NS (e) aquaculture yes/no NE (f) renewable energy production (wind energy, straw-burning, etc.) yes/no NS NE (g) contractual work (using equipment of the holding) yes/no (h) other yes/no NE (1) Note to the reader: The numbering of the characteristics is a consequence of the long history of the farm structure surveys and cannot be changed without repercussion on comparability between surveys. (2) The provision of information on less-favoured area (A2) and mountain area (A2a) is optional in case the municipality code (A1a) is sent for each holding. In case the municipality code (A1a) is not provided for the holding, the information on less-favoured area (A2) and mountain area (A2a) is obligatory. (3) Voluntary information. (4) Not recorded in the 2007 survey. (5) Belgium, the Netherlands and Austria may include item G/1(c) nuts under this heading. (6) Voluntary information. (7) Germany may merge headings 8(c), 8(d) and 8(e). (8) Optional in the 2005 survey. Not recorded in the 2007 survey. (9) Optional for Member States that are able to provide an overall estimate for this characteristic at regional level. ANNEX II AMENDMENTS TO ANNEX I TO DECISION 2000/115/EC 1. Amendments to paragraph A: subparagraph A/1 II: The regions and districts for the purposes of the agricultural structure surveys are listed in Annex IV.; and the following sentence in paragraph A/1 (a) II: If these codes cannot be transmitted, the Member State communicates instead, for each holding, the information indicated in characteristics A/2, A/2(a) and A/3.; are deleted. 2. Amendments to paragraph C: the following subparagraph is added to paragraph C: C/05. Farming system and practices 1. C/5 (f) Aid for investments during the last five years I. Public aid for investment concerns measures covered by Regulation (EC) No 1257/1999 concerning rural development. II. Directly  means that the characteristic does not cover investment aid which is not paid directly to the holding but provided at a higher level (regional or group), even if the holding would have benefited from this aid indirectly. Examples of investments not covered are:  basic services for the rural economy and population,  development and improvement of infrastructure connected with the development of agriculture,  setting-up of farm relief and farm management services,  marketing of quality agricultural products,  land improvement,  reparcelling. Nor does the question cover support and measures existing in Regulation (EC) No 1257/1999 that are not related to investments such as:  training (chapter III),  early retirement (chapter IV),  LFA and areas with environmental restrictions (chapter V),  agro-environment (chapter VI). 2. C/5 (f) (i) Benefit from public aid within the framework of productive investments I. Productive investments concern, in Regulation 1257/1999:  Article 4 : investment in agricultural holdings;  Article 8: setting-up of young farmers. 3. C/5 (f) (ii) Benefit from public aid within the framework of rural development measures I. The rural development measures covered by this question are certain measures implemented under Article 33 of Regulation (EC) No 1257/1999:  renovation and development of villages and protection and conservation of the rural heritage,  diversification of agricultural activities and activities close to agriculture to provide multiple activities or alternative incomes,  encouragement for tourist and craft activities,  protection of the environment in connection with agriculture, forestry and landscape conservation as well as with the improvement of animal welfare,  financial engineering, as well as investment in forestry (chapter VIII). C/06 Destination of the holdings production 4. C/6 (a) The holders household consumption II. Gifts to family and relatives without remuneration should be considered as household consumption. Final production follows the definition used in agricultural accounts (i.e. production used as inputs for other production, such as forage for animal production, should not be taken into account in the total of production). The 50 % should of course not be considered as an exact threshold, but just as an order of magnitude. 5. C/6(b) Direct sales to consumers II. The 50 % should of course not be considered as the result of an exact estimation, but as an order of magnitude. ANNEX III Time limits for communicating the validated individual survey data to Eurostat Member State Time limits Farm structure surveys 2005 Time limits Farm structure surveys 2007 Belgium 30 June 2006 31 May 2008 Czech Republic 30 June 2006 30 June 2008 Denmark 31 May 2006 31 May 2008 Germany 30 September 2006 30 September 2008 Estonia 30 June 2006 30 June 2008 Greece 31 December 2006 31 December 2008 Spain 31 December 2006 31 December 2008 France 31 December 2006 31 December 2008 Ireland 30 June 2006 31 May 2008 Italy 31 October 2006 30 September 2008 Cyprus 30 September 2006 30 September 2008 Latvia 30 June 2006 30 June 2008 Lithuania 31 March 2006 31 March 2008 Luxembourg 31 May 2006 31 May 2008 Hungary 30 September 2006 30 September 2008 Malta 31 July 2006 31 July 2008 Netherlands 31 July 2006 31 July 2008 Austria 30 September 2006 30 September 2008 Poland 31 March 2006 31 March 2008 Portugal 31 December 2006 31 December 2008 Slovenia 30 June 2006 30 June 2008 Slovak Republic 31 October 2006 30 September 2008 Finland 31 August 2006 31 August 2008 Sweden 30 June 2006 30 June 2008 United Kingdom 31 August 2006 31 August 2008